Citation Nr: 0802878	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel







INTRODUCTION

The veteran served on active duty from February 1970 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for hearing 
loss of the left ear.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss of the 
left ear.  He has already been awarded service connection for 
hearing loss of the right ear.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The veteran underwent private audiological examination in 
September 2005.  The examination results for individual 
decibel levels were given in a graphical format which the 
Board, lacking specialized medical expertise, may not 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
However, in an accompanying letter summarizing the 
examination findings, the examiner stated the veteran had 
bilateral moderate high frequency sensorineural hearing loss.  
Nevertheless, the RO denied part of the veteran's service 
connection claim, finding he did not meet the threshold 
requirements for hearing loss of the left ear as defined by 
38 C.F.R. § 3.385.  

After reviewing the record, the Board finds additional 
development is required, due to the fact the September 2005 
written statement reflects a private diagnosis of hearing 
loss in the left ear.  The veteran should be afforded a VA 
audiometric examination to determine if he has hearing loss 
of the left ear as defined by VA.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be scheduled for a VA 
audiological examination for evaluation of 
any left ear hearing loss.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  The 
puretone threshold scores at 500, 1000, 
2000, 3000, and 4000 Hertz and Maryland 
controlled speech discrimination testing 
results should be indicated.  If left ear 
hearing loss is present, as defined by VA 
criteria at 38 C.F.R. § 3.385, the 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not 
attributable to the veteran's military 
service.  A rationale for any opinion 
expressed should be provided.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

